Citation Nr: 0906020	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether there was clear and unmistakable error in a 
September 1991 rating decision in not assigning an initial 
compensable rating for service-connected post-traumatic 
stress disorder.  

2. Entitlement to an effective date for a 100 percent 
schedular rating for post-traumatic stress disorder prior to 
March 22, 2001.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran's mother, N. B.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1988 to August 1989.  

Historically, the Veteran filed her original claim for 
service connection for post-traumatic stress disorder on 
December 27, 1990.  A September 1991 rating decision granted 
service connection for post-traumatic stress disorder and 
assigned an initial noncompensable disability rating, both 
effective December 27, 1990.  The Veteran filed a notice of 
disagreement (NOD) with the assignment of the initial 
noncompensable disability rating.  A statement of the case on 
that matter was issued on November 19, 1991 (and sent to the 
address listed in the December 1990 claim).  However, no 
substantive appeal, VA Form 9 or equivalent, was ever 
received. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted an increase to a 100 percent 
schedular rating for post-traumatic stress disorder, the 
Veteran's only service-connected disorder, effective from the 
date of receipt of the claim for increase on March 22, 1001.  

An April 2004 RO decision granted basic eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35 and also determined that the Veteran was not competent 
for VA purposes to handle disbursement of her funds. 

The Veteran's mother, testified during a telephonic hearing 
at the RO in April 2006 in support of the claims.  A 
transcript thereof is on file.  

On file is an October 2002 letter to the Veteran's mother 
from the VA Puget Sound Healthcare System returning invoices 
for medical services provided in December 2001.  It was 
stated that payment was not authorized because medical 
service was available through VA and the Veteran could have 
obtained care at either the Seattle or American Lake VA 
facilities.  Enclosed was information of procedural and 
appellate rights.  

In February 2003, a VA Form 21-4138, Statement in Support of 
Claim, was received from a service representative which was 
described as a notice of disagreement with the October 2002 
determination as to reimbursement because it was the 
understanding of the Veteran's parents that they had been 
given permission for the Veteran to be treated by private 
medical sources.  It does not appear that the Veteran has 
personally claimed entitlement to reimbursement.  In any 
event, this matter is referred to the RO for consideration, 
to include whether the February 2003 communication 
constitutes a valid notice of disagreement.  

Lastly, at the April 2006 telephonic hearing, reference was 
made to possibly claiming entitlement to special monthly 
compensation.  See Page 17 of that transcript.  This matter 
is referred to the RO for clarification.  


FINDINGS OF FACT

1.  An initial claim for service connection for post-
traumatic stress disorder was filed on December 27, 1990, and 
a September 1991 rating decision granted the claim, assigning 
an initial noncompensable disability rating, both effective 
December 27, 1990.  

2.  After the Veteran filed a notice of disagreement with the 
assignment of the initial noncompensable disability rating, a 
statement of the case was issued in November 1991 and sent to 
the address listed in the December 1990 claim, but no 
substantive appeal, VA Form 9 or equivalent, was ever 
received. 

3.  The September 1991 rating decision is final as to the 
assignment of an initial noncompensable disability rating for 
post-traumatic stress disorder and it is not shown that the 
correct facts were not before VA or that statutory or 
regulatory provisions extant at that time were incorrectly 
applied in the September 1991 rating decision as to the 
assignment of an initial noncompensable rating for service-
connected post-traumatic stress disorder. 

4.  The claim for a compensable disability rating the 
service-connected post-traumatic stress disorder was received 
on March 22, 2001; there was no pending claim for increase 
prior to that date; and it was not factually ascertainable 
prior to September 19, 2000, that an increase in disability 
had occurred which warranted a 100 percent schedular rating.  


CONCLUSIONS OF LAW

1.  Because an appeal was not perfected, the September 1991 
rating decision, assigning an initial noncompensable rating 
for service-connected post-traumatic stress disorder, is 
final and that rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.202, 3.104(a), 3.105(a), 20.302(b), 
20.1103 (2008).  

2.  The criteria for the assignment of an effective date of 
September 19, 2000, but no earlier, for the award of a 100 
percent schedular rating for service-connected post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.  However, the provisions of the VCAA 
are not applicable to a claim of clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  

Unlike the claim of clear and unmistakable error, the 
Veterans Claims Assistance Act, amending VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim, does apply to an 
earlier effective date claim.  

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with appropriate VCAA 
notice as to her March 22, 2001, claim for a compensable 
rating for service-connected post-traumatic stress disorder 
by RO letter dated in November 2001.  

The claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter dated in March 2006, prior to 
readjudication of the claims in the September 2006 
supplemental statement of the case.  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As the essential fairness of the adjudications has not been 
affected, any presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The Veteran was afforded the opportunity to testify at a 
telephonic hearing at the RO but, instead, her mother 
testified on the Veteran's behalf.  The RO has obtained the 
Veteran's service treatment records and available VA 
treatment records.  The Veteran has submitted private medical 
treatment records.  

The RO made determinations in February 2007 that records were 
not available from the VA Puget Sound Healthcare system, 
Madigan Army Medical Center, and the Bellingham Vet Center, 
inasmuch as each had indicated that the records sought could 
not be located.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, there has been full VCAA compliance.  

II.  Clear and Unmistakable Error

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification. 38 C.F.R. § 3.104(a).

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error (CUE), is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

Evidence of Record at the Time of the September 1991 Rating 
Decision

According to the service treatment records, a June 1989 
mental status evaluation noted that the Veteran had been 
admitted as a psychiatric inpatient on May 19, 1989, and was 
discharged to duty after four days of inpatient evaluation 
and treatment with a diagnosis of an atypical personality 
disorder, after being interviewed separately by three members 
of the psychiatric staff.  The condition was described as a 
deeply ingrained, maladaptive pattern of behavior of long 
duration which interfered with her ability to perform duty.  
The disorder was so severe that her ability to function 
effectively in the military environment was significantly 
impaired.  A mental status examination in June 1989 found 
that her behavior was normal and she was fully alert.  She 
was fully oriented but her mood or affect was anxious.  Her 
thought processes were clear and her memory was good.  

Later in June 1989 the Veteran waived a separation medical 
examination.  A subsequent treatment record, also in June 
1989, reflects that the Veteran related having cut her wrist 
because someone said something to her and she felt bad.  She 
had been hospitalized earlier for suicidal ideation.  She had 
been raped a few months ago.  On examination she appeared 
somewhat depressed but made very good eye contact.  The 
diagnosis was adjustment reaction with depressed mood.  

The Veteran's DD 214 reflects that she was discharged from 
service due to a personality disorder.  

In June 1990 the Veteran underwent a psychiatric evaluation 
by Dr. Koch for sequelae of having been beaten and raped 
during service, as a result of which she contracted a 
sexually transmitted disease.  During service she had been 
sexually harassed by men but no one listened to her 
complaints and, so, she had been shunned.  After a month, she 
attempted suicide by slashing her wrist which led to further 
shunning and her hospitalization.  Because a military 
psychiatrist had stated that she had a pre-existing 
personality disorder, and not that her problems were due to 
having been raped, she wanted the record set straight.  She 
had gotten herpes from her assailant.  Her behavior changed 
after having been raped.  Depression had not been a problem 
even though she commonly thought of and had dreams about the 
rape.  On mental status examination she was alert and 
oriented.  Her speech was clear, coherent, and normally 
paced.  Affect appeared full in range and appropriate to 
thought content.  There was no evidence of a thought 
disorder.  She was intact with respect to ability to attend, 
recent and remote memory, and ability to abstract and solve 
problems.  The diagnoses were adjustment disorder with some 
mixed emotional features and post-traumatic stress disorder.  

The Veteran was evaluated by Dr. Koch in November 1990 to 
determine whether she met the criteria for post-traumatic 
stress disorder, which was felt to be likely.  Her history 
and current symptoms were related.  She was not currently 
interested in formal psychiatric treatment and felt good 
about the progress she had made.  Currently, she was not 
sufficiently distressed by her persisting symptoms to engage 
in psychotherapy or consider the use of psychotropic 
medication.  On mental status examination she was less 
anxious than during the initial evaluation.  She was alert 
and oriented.  Her speech was clear, coherent, and normally 
paced.  Her affect appeared full in range and appropriate.  
There was no evidence of a thought disorder.  The diagnosis 
was post-traumatic stress disorder.  It was noted that she 
had experienced improvement in her symptoms and had learned 
to accommodate herself to the persistence of her symptoms.  
Her prognosis was good for additional improvement, though it 
appeared more likely than not that her post-traumatic stress 
disorder symptoms would persist for an indefinite period of 
time to some degree.  

The Veteran's original claim for service connection for post-
traumatic stress disorder was received in December 1990.  

A VA social and industrial history in February 1991 reflects 
that the Veteran's claim file was reviewed and included the 
two evaluation reports by Dr. Koch.  The Veteran was 
currently living with her parents and had recently quit a job 
to become a full-time student but was currently working part-
time cleaning hotel rooms.  She denied receiving any 
postservice counseling or therapy, other than the evaluations 
by Dr. Koch.  She had had two boyfriends since service 
discharge.  She had occasional intrusive recollection of her 
trauma but these had decreased significantly and currently 
had no flashbacks, sleep disturbance or nightmares.  She did 
not claim to have any concentration difficulties or memory 
problems, apart from some amnesia of parts of her inservice 
trauma.  Even the increased irritability and aggressiveness 
that she had initially experienced had decreased.  She 
reported having an elevated startle response but had not 
emotional numbing or detachment.  She socialized with 
numerous friends but would have liked to be more attached to 
them.  She was very active in her schooling and social life.  
She still experienced distress when viewing a movie or news 
concerning rape.  She left the interview as she had entered 
it, i.e., emotionally calm and expressive and stated that she 
planned to see a therapist or participate in group therapy to 
further address issues resulting from her inservice trauma.  

On VA psychiatric examination in February 1991 the Veteran's 
claim file was reviewed.  She had been employed as a 
paralegal since October 1989.  She reported that her life was 
still more seclusive than prior to her trauma and she was not 
as sociable.  She reported being emotionally numbed and did 
not trust people as much.  She had an exaggerated startle 
response and was guarded and watchful in public.  Her guilt, 
from a sense of being partly to blame for having been raped, 
had greatly diminished.  He did not have any sleep 
disturbance, including no nightmares.  Here initial terrible 
trouble concentrating had improved.  She had occasional 
intrusive thoughts, perhaps once per month.  

On mental status examination the Veteran's affect showed a 
mixture of mild anxiety and mild depression.  She spoke in a 
clear voice.  She was cooperative but there was sense of mild 
underlying depression in the way that she related.  She was 
alert and fully oriented.  There was no delusional thinking 
and no hallucinations or thought disorder.  Her insight 
seemed fair and her judgment good.  Her recent and remote 
memory and recall were grossly intact.  

The diagnosis was post-traumatic stress disorder and the 
examiner felt that the Veteran's symptoms had clearly 
improved significantly in recent months but she still had 
residuals of post-traumatic stress disorder.  There was no 
evidence of any personality disorder.  

A September 1991 rating decision granted the claim for 
service connection for post-traumatic stress disorder which 
was received on December 27, 1990, assigning an initial 
noncompensable disability rating, both effective December 27, 
1990.  

After the Veteran filed a notice of disagreement with the 
assignment of the initial noncompensable disability rating, a 
statement of the case was issued in November 1991 and sent to 
the address listed in the December 1990 claim, but no 
substantive appeal, VA Form 9 or equivalent, was ever 
received. 

At the April 2006 telephonic RO hearing the Veteran's mother 
and two service representatives were present.  A service 
representative stated that the VA psychiatric reports in 1991 
incorrectly depicted the Veteran as having made a good 
adjustment.  See Hearing Transcript, Page 1.  The Veteran's 
mother testified that upon returning home from military 
service the Veteran had stayed in her bedroom and didn't 
leave the house.  She bathed 3 to 4 times daily and would not 
speak to anyone or talk about what happened to her.  It was 
almost a year before some of the Veteran's friends were able 
to get her out of the house.  See Hearing Transcript, Page 2.  
The Veteran's service representative said that if the Veteran 
had been evaluated in 1991 by a female evaluator, she might 
have been more forthcoming in providing information that 
revealed her true status at the time.  It was possible that 
the Veteran made light of the severity of her psychiatric 
condition at the time of the 1991 evaluations in order to 
avoid having to discuss the matter at all.  See Hearing 
Transcript, Page 2.  

The service representative stated that over the years the 
Veteran had at times been homeless and also had been in jail.  
The Veteran's mother testified that the Veteran had wanted to 
forget about having been raped and had gone to counseling and 
tried to go to college.  However, she became frightened of a 
male college professors and ran out of college class, and had 
never returned to school.  There were other similar 
occurrences having to do with her becoming frightened around 
men or a man, including having attempted to speed away from a 
male police officer.  See Hearing Transcript, Page 3.  Even 
her marriage failed and her husband got custody of their 
child.  The Veteran's parents were now trying to raise the 
child.  A service representative stated that the Veteran had 
had only a short time job in the last decade because a family 
friend had hired her.  Hearing Transcript, Page 4.  

A service representative stated that the evidence showed that 
the Veteran had been totally incapacitated due to post-
traumatic stress disorder since at least the mid-1990s.  
Another service representative mentioned the Veteran's 
medical treatment as being an informal claim and also 
requested that the effective date for the 100 percent rating 
be retroactive to the day after service discharge.  Hearing 
Transcript, Page 5.  The hearing officer indicated that after 
1991, the next medical or legal evidence on file was in 1999 
when the Veteran was taken to the St. Joseph Hospital 
emergency room by a sheriff's deputy for a mental evaluation.  
The Veteran's mother indicated that the Veteran had not 
sought psychiatric treatment prior to this but at that time 
she had difficulty dealing with her pregnancy and had 
panicked.  Hearing Transcript, Page 6.  A service 
representative stated that the Veteran had seen Dr. Koch in 
1993.  The family had consulted with Dr. Levine, who was in 
the same office with Dr. Koch, about the Veteran for years.  
She had been treated sporadically by Dr. Levine for years.  
Hearing Transcript, Pages 7 and 8.  The Hearing Officer 
recommended that any additional contemporary treatment 
records be obtained and VA could provide necessary help in 
obtaining them.  A service representative indicated that they 
would obtain such records.  Hearing Transcript, Page 9.  

The Veteran's mother stated that the initial noncompensable 
rating was erroneous because the psychiatric disability was 
so severe that the Veteran received an early service 
discharge.  Hearing Transcript, Page 10.  A service 
representative stated that upon discharge from active service 
the Veteran had been hospitalized by VA in Seattle before the 
Veteran was actually allowed to go home and it was requested 
that these records be obtained.  The mother testified that 
this hospitalization had been for a few days.  Hearing 
Transcript, Page 12.  The mother testified that she had been 
unaware of the immediate postservice VA hospitalization until 
so informed by a psychiatrist in 2001 (apparently the VA 
psychiatrist that examined the Veteran in November 2001).  
Hearing Transcript, Page 13.  A service representative also 
requested that consideration be given to a rating of less 
than 100 percent prior to the current effective date for the 
100 percent rating.  Hearing Transcript, Pages 18 and 19.  
The Hearing Officer also stated that possibly the Veteran had 
not been hospitalized immediately after service at a VA 
hospital but perhaps at the Madigan Army Medical Center and 
that records of that facility would be requested.  Hearing 
Transcript, Page 20.  

Finality of the September 1991 Rating Decision

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  Proper completion and filing of 
a Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

With respect to an original statement of the case, a 
substantive appeal must be filed within 60 days of the date 
of mailing the statement of the case, 38 U.S.C.A. 
§ 7105(d)(3), or within the remainder of the one-year period 
from the date of notification of the rating decision being 
appealed, whichever periods ends later.  38 C.F.R. 
§ 20.302(b).  

As the Veteran was properly notified of the September 1991 
rating decision and of her procedural and appellate rights; 
and, as she did not perfect an appeal from that 
determination, the September 1991 rating decision became 
final.  38 C.F.R. §§ 3.104(a), 20.1103.  

The veteran now seeks to reverse or revise the September 1991 
rating decision on the basis of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  In pursuit of the claim, the Veteran 
has made allegations of error of both fact and law.  

Analysis

As for error of law, the Veteran argues that assignment of a 
noncompensable rating for post-traumatic stress disorder by 
the RO in the September 1991 rating decision was clearly and 
unmistakably erroneous because the psychiatric disorder was 
sufficiently severe to warrant the Veteran's discharge from 
active service.  

As to this, 38 C.F.R. § 4.131, in effect at the time of the 
September 1991 rating decision, provided that mental 
disorders induced by trauma or stress may clear up entirely, 
permitting return to full or limited duty, or they may 
persist as one of the recognized mental disorder, 
particularly generalized anxiety disorder, or recur as post-
traumatic stress disorder.  If the mental disorder is 
sufficiently severe to warrant discharge from service, a 
minimum rating of 50 percent will be assigned with an 
examination to be scheduled within 6 months from discharge.  

This provision was revised and renumbered when the schedular 
rating criteria were revised effective November 7, 1996.  As 
renumbered, 38 C.F.R. § 4.129 now provides that when a mental 
disorder that develops in service as a result of a highly 
stressful event is severe enough cause the veteran's 
discharge from service, the rating agency shall assign an 
evaluation of not less that 50 percent and schedule an 
examination within the six month period following the 
veteran's discharge to determine whether a change in 
evaluation is warranted.  

The provisions of the old 38 C.F.R. § 4.131 (in effect at the 
time of the September 1991 rating decision) and the new 
provision 38 C.F.R. § 4.129, as revised on November 7, 1996, 
are essentially the same.  However, as noted in Dodge v. 
Brown, 5 Vet. App. 6, 7 (1993) (per curiam Order) when the 
effective date of service connection is not the day after 
service discharge but is more than one year after service 
discharge, the provisions of the old 38 C.F.R. § 4.131, which 
were in effect at the time of the September 1991 rating 
decision, are not applicable.  Significantly, the effective 
date of service connection is the day after discharge when a 
claim for service connection is filed within one year of 
service discharge.  In this case, the Veteran's claim of 
service connection for post-traumatic stress disorder was 
filed in December 1990, more than one year following 
discharge from service.  As such, the law was not misapplied 
in the 1991 rating decision.

Also, as it has not been shown that rating criteria of 
Diagnostic Code 9411 extant at the time were incorrectly 
applied, there is no valid claim of clear and unmistakable 
error in the September 1991 rating decision on the basis of 
error of law.  

As for error of fact, the Veteran argues that she met the 
criteria for a 100 percent schedular rating for post-
traumatic stress disorder at the time of the September 1991 
rating decision.  

The criteria for evaluation of service-connected post-
traumatic stress disorder were revised effective November 7, 
1996.  

Prior to November 7, 1996, and at the time of the September 
1991 rating decision being challenged on the basis of clear 
and unmistakable error, 38 C.F.R. § 4.129 provided that 
social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability as the 
basic criteria for rating disabilities for mental disorders 
contemplates that those abnormalities of conduct, judgment, 
and emotional reactions, which affect economic adjustment, 
i.e., which produce impairment of earning capacity.  

38 C.F.R. § 4.132 provided that the severity of a psychiatric 
disability is based upon actual symptomatology, as it affects 
the social and industrial adaptability.  Two of the most 
important elements are time lost from work and decrease in 
work efficiency.  The examiner's classification of the 
disease is not determinative but the report and analysis of 
the symptoms and full consideration of the whole history will 
be.  It is necessary to consider the frequency, severity, and 
duration of prior psychotic episodes, if any, and the 
veteran's capacity for adjustment during period of remission.  

A noncompensable rating was warranted for psychoneuroses when 
there were neurotic symptoms which may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  A 10 percent rating was 
warranted for psychoneuroses when the criteria for 30 percent 
rating were not met but there was emotion tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  Definite 
means moderately large in degree" and is "more than 
moderate but less than rather large."  Hood v. Brown, 4 Vet. 
App. 301 (1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994); 
38 U.S.C.A. § 7104(c).  

A 50 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was substantially impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there is 
pronounced impairment in the ability to obtain and retain 
employment.  

The pre-November 1996 psychoneurotic rating criteria for a 70 
percent rating addressed social adaptability and industrial 
impairment but failed to indicate whether these two criteria 
were independent bases or, alternatively, must be read 
conjunctively so that both are met for a 70 percent rating.  
In Diorio v. Nicholson, 20 Vet. App. 193 (2006) the Court 
held that for a 70 percent rating under the pre-November 1996 
psychoneurotic rating criteria the two criteria, social 
adaptability and industrial impairment, were alternate means 
for assigning a 70 percent disability rating.  (The Court 
also noted that these types of criteria social adaptability 
and industrial impairment were also set forth for the pre-
November 1996 psychoneurotic rating criteria for 50 percent 
and 30 percent ratings).  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Or, if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Or, if the veteran was demonstrably 
unable to obtain or retain employment.  "[T]he criteria in 
38 C.F.R. § 4.132, DC 9411[,] for a 100% rating are each 
independent bases for granting a 100% rating."  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1995) (see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995)).  In Kingston v. West, 11 
Vet. App. 272, 273 (1998) (per curiam) the Court rejected the 
premise that, as to a 100% rating, a spouse is as a matter of 
law the "most intimate" 'contact'.  

While the Veteran's psychiatric disability was severe enough 
for her to be discharged from active service in September 
1989, she did not file her initial claim of service 
connection until December 1990.  The private and VA clinical 
records show that she had made a significant adjustment with 
the VA psychiatric examination repeatedly stating that her 
anxiety and depression were mild.  While it is now speculated 
that the Veteran might have been more forthcoming as to her 
symptoms and overall disability if she had been provided VA 
evaluations and examinations by women rather than by men, 
this amounts to no more than speculation and does not rise, 
even when considered with the severity of her disability 
leading to her service discharge, to the level of clear and 
unmistakable error.  Hindsight, per se, does not establish a 
basis on which to find clear and unmistakable error in a 
prior rating decision.  Moreover, the Veteran sought 
evaluation by private psychiatrist on two occasions in 1990 
and he happened to be male.  In addition, the reports in June 
and November 1990 of that private psychiatrist are consistent 
with the findings reported by the two VA evaluators in 1991.  

As none of the distinguishing criteria for a compensable 
rating for post-traumatic stress disorder were factually 
shown, i.e., emotion tension or other evidence of anxiety 
productive of mild social and industrial impairment, the RO's 
assignment in September 1991 of a noncompensable rating was 
in accordance with the rating criteria under Diagnostic Code 
9411 in effect at that time.  

It has not been shown that the correct facts, as they were 
known at the time, were not before the adjudicator.  There is 
no evidentiary support for the claim of clear and 
unmistakable error in the September 1991 rating decision on 
the basis of error of fact.  Specifically, attempts were made 
to locate medical records of hospitalization which the 
Veteran's mother suggested were created in 1989 or 1990.  
However, those attempts were unsuccessful.  There is 
otherwise no reference in the records on file at the time of 
the September 1991 rating decision (or thereafter) which 
support the mother's assertion that the Veteran was 
hospitalized immediately upon service discharge and before 
returning home.  

Also, there was at least an implied allegation that the 
complete records of the Veteran's inservice hospitalization 
following her trauma should have been obtained because these 
would have given a more complete picture of her disability 
for rating purposes.  

However, to the extent that these allegations assert a 
failure in the duty to assist in evaluating the Veteran's 
symptoms of post-traumatic stress disorder, a breach of the 
duty to assist cannot form the basis for a claim of clear and 
unmistakable error as such a breach creates only an 
incomplete, rather than an incorrect, record.  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

As there is no evidence that the correct facts, as they were 
known at the time, were not before the RO, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, the September 1991 rating decision by 
the RO, assigning a noncompensable rating for post-traumatic 
stress disorder, was not clearly and unmistakably erroneous.  

III. Earlier Effective Date

Factual and Procedural Background

At the telephonic hearing in April 2006, the Veteran's mother 
asserted that the Veteran was entitled to an effective date 
in the 1990s for the award of the 100 percent rating for 
service-connected post-traumatic stress disorder.  This in 
part is based on the claim of clear and unmistakable error in 
rating decision in September 1991.  

As previously discussed in this decision, the Board has not 
found clear and unmistakable error in the September 1991 
rating decision.  By operation of law, that rating decisions, 
addressing the rating of service-connected post-traumatic 
stress disorder, became final and, as held by the Board in 
this decision, is not subject to reversal or revision on the 
basis of clear and unmistakable error.  

On March 22, 2001, the veteran filed a claim for an increased 
rating for her service-connected post-traumatic stress 
disorder.  The RO adjudicated the claim in a March 2002 
rating decision, increasing the rating for service-connected 
post-traumatic stress disorder to a 100 percent schedular 
rating, effective the date of receipt of the claim on March 
22, 2001.  After the veteran was notified of the decision and 
of her procedural and appellate rights, she raised the issue 
of an earlier effective date for the award of a 100 percent 
schedular rating.  

Law and Regulations

As previously noted, the criteria for rating psychiatric 
disabilities has been revised since the prior rating decision 
of September 1991.  Effective November 7, 1996, 38 C.F.R. 
§ 4.126(c) provides that when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, (1996) which became effective November 7, 1996, 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  

Generally, the effective date of a rating increase is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The exception to the rule allows for the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Analysis

For the reasons expressed above, the rating decision of 
September 1991, to the extent a determination was made on the 
rating for service-connected post-traumatic stress disorder, 
is final.  38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  In the 
absence of clear and unmistakable error in the rating 
decisions, the Board is precluded, with the one exception 
addressed above, from using the same body of evidence 
previously considered in these rating decisions as evidence 
of entitlement to a higher rating prior to March 22, 2001, 
the date of receipt of the current claim for increase. 

It is alleged that a 100 percent schedular rating should have 
been made effective the day after discharge from active 
service.  However, the effective date of any level 
compensation can not predate the effective date of the grant 
of service connection.  

In this regard, if an original claim for service connection 
is received within one year after discharge, the grant of 
service connection based on that claim with be effective the 
day after service discharge.  Otherwise, the effective date 
of an original claim for service connection received more 
than one year after the day of service discharge, will be 
effective no earlier than the date of receipt of that 
original claim.  See 38 U.S.C.A. § 5110(a (West 2002) and 
38 C.F.R. § 3.400(b)(2)(i) (2008).  Here, the original claim 
for service connection was received in December 1990, more 
than a year after service discharge in August 1989.  And so, 
not even the initial noncompensable rating may be assigned 
prior to receipt of the original service connection claim in 
December 1990.  

In accordance with 38 C.F.R. § 3.400(o)(1), the critical 
dates in assigning the effective date for the 100 percent 
rating are (1) the date of receipt of the current claim 
(March 22, 2001, which the RO assigned) and (2) the date that 
it is factually ascertainable that the increase in disability 
occurred.  

Thus, the remaining issue is whether under 38 C.F.R. 
§ 3.400(o)(2) it was factually ascertainable that an increase 
in disability had occurred within 1 year from March 22, 2001.  
The term "increase" as used in 38 C.F.R. § 3.400 means an 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511, 519 (1997).  Stated differently, at issue is 
whether the veteran met the criteria for a 100 percent 
rating, considering all the evidence of record, during the 
period between March 22, 2000, and March 22, 2001.  

On file are numerous clinical records addressing the 
Veteran's psychiatric status after the date of receipt of the 
March 22, 2001, claim for increase.  These include records of 
Dr. Koch as well as from a clinical psychologist, A. Zold who 
reported in February 2004 having first treated the Veteran in 
July 2001.  

Also, the VA psychiatric examination in November 2001 and the 
official psychiatric in March 2004 were after receipt of the 
March 2001 current claim for increase.  

Court records of 1998 and police records from 1999 to 2001 
are on file and document the multiple bizarre behavioral 
problems that the Veteran was having at those times but these 
are not sufficient for rating purposes as they do not address 
the governing rating criteria.  Even the statements of the 
Veteran's mother and her testimony, which clarify some of the 
difficulties the Veteran was having post-date the March 2001 
claim for increase. 

Also on file are records pertaining the Veteran's award of 
Social Security Administration disability benefits.  This 
award was made effective August 7, 2001, which is also after 
the date of receipt of the increase rating claim.  These 
records also include records of Dr. Zold and the 
abovementioned clinical psychologist which post-date the 
claim for increase.  

The evidence also includes records of the Veteran having 
sought counseling due to a legal dispute with her husband 
over custody of their child.  Records of September 12, 2000, 
reflect that the Veteran wished it to be known that while she 
was confused about the custody matter, specifically not 
understanding why supervision of her visits to the child was 
needed, she was no longer angry because she and her husband 
had now separated.  Her past difficulty holding down a job 
was noted but she was now looking for a full time job.  She 
was socially isolated.  

A Brief Mood Survey of September 19, 2000, reflect that the 
Veteran had a lot of sadness and loss of pleasure or 
satisfaction in life and a lot of sudden feelings of terror 
or overwhelming fear.  She had a moderate amount of feelings 
that she might be going crazy or that she might suffocate or 
lose consciousness.  She somewhat had feelings of 
discouragement or hopelessness and low self-esteem, 
frustration and annoyance as well as anxiousness, being 
frightened, worrying, tenseness, and nervousness.  

A counseling record dated September 20, 2000, reflects that 
she had quit a job after only four days because she did not 
get along with her supervisor.  She wanted to be more aware 
of what she was feeling so that she could figure out what she 
wanted rather than reacting.  She was aware that she made 
interpersonal situations worse at times.  

The Board finds, with the favorable resolution of doubt, that 
the September 19, 2000, Mood Survey contained sufficient 
evidence for rating purposes to conclude that, based on all 
the evidence of record including the Veteran's ongoing 
bizarre behavior problems which led to criminal prosecutions, 
a 100 percent schedular rating was warranted for service-
connected post-traumatic stress disorder at that time.  

However, the evidence prior thereto simply does not contain 
information which addresses the psychiatric rating criteria.  
Thus, it is not factually ascertainable that prior to 
September 19, 2000, a 100 percent schedular rating was 
warranted for the service-connected post-traumatic stress 
disorder.  

Also, there was no pending claim, that is, a claim that had 
not been finally adjudicated in the interim between the RO's 
September 1991 rating decision and the date of receipt of the 
current claim, March 22, 2001.  38 C.F.R. §§ 3.155, 3.160(c).   

Accordingly, an effective date of September 19, 2000, but no 
earlier, for the assignment of a 100 percent schedular rating 
for the service-connected post-traumatic stress disorder is 
warranted.  


ORDER

The claim to establish clear and unmistakable error in a 
September 1991 rating decision, assigning an initial 
noncompensable rating for service-connected post-traumatic 
stress disorder, is denied.  

An effective date of September 19, 2000, but no earlier, for 
the assignment of a 100 percent rating for the service-
connected post-traumatic stress disorder is granted, subject 
to applicable law and regulations governing the award of 
monetary benefits.  



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


